Citation Nr: 0301674	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-01 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for anti-social 
personality (claimed as post-traumatic stress disorder 
(PTSD)).

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This case is before the Board of Veterans Appeals 
(Board or BVA) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in January 2001, the veteran indicated that he wanted 
to appear personally for a hearing at a local VA office 
before a Member of the Board.  In a December 2002 
communication to VA, the veteran again indicated that he 
wanted a Travel Board Hearing. 

The veteran was never scheduled for his requested hearing.  
As the file contains nothing that would support a finding 
that the veteran no longer wants a Travel Board Hearing, he 
should be given the opportunity to appear and testify before 
a Member of the Board at the RO.

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  In light of the 
foregoing, the case is remanded to the RO for the following:

The veteran should be scheduled for a 
hearing before a traveling Member of the 
Board at the Denver, Colorado RO.  In the 
alternative he should be offered the 
option of a videoconference hearing 
before a Member of the Board. 

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




